

	

		III

		109th CONGRESS

		2d Session

		S. RES. 363

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Coleman (for himself

			 and Mr. Kennedy) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating February 2006 as Go

		  Direct Month.

	

	

		Whereas the Department of Treasury issued over 70,000

			 checks worth approximately $61,000,000 that were illegally signed for in

			 2004;

		Whereas the Department of the Treasury receives

			 approximately 500,000 telephone calls each year regarding problems with paper

			 checks;

		Whereas the use of direct deposit has resulted in

			 approximately $5,000,000,000 in savings for the Federal Government since

			 1986;

		Whereas 1 out of every 5 newly eligible Social Security

			 recipients has yet to sign up for direct deposit;

		Whereas the United States would generate approximately

			 $120,000,000 in annual savings if all federal beneficiaries used direct

			 deposit;

		Whereas the use of direct deposit is a more secure,

			 reliable, and cost effective method of payment because the use of direct

			 deposit—

			(1)eliminates the

			 risk of lost or stolen checks;

			(2)helps protect

			 against fraud; and

			(3)provides citizens

			 of the United States with more control over their money;

			Whereas the Department of the Treasury and the Federal

			 Reserve Bank has launched Go Direct, a national campaign

			 organized to encourage citizens of the United States to use direct deposit for

			 the receipt of Social Security and other Federal benefits; and

		Whereas, by working with financial institutions, advocacy

			 groups, and community organizations, the sponsors of Go Direct

			 educate citizens of the United States about the advantages of using direct

			 deposit and assist them during the enrollment process: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)supports the

			 goals and ideas of Go Direct;

			(2)proclaims

			 February 2006 as Go Direct Month;

			(3)commends Federal,

			 State, and local governments, and the private sector, for promoting February as

			 Go Direct Month; and

			(4)encourages all

			 citizens of the United States to—

				(A)participate in

			 events and awareness initiatives held during the month of February;

				(B)become informed

			 about the convenience and safety of direct deposit; and

				(C)consider signing

			 up for direct deposit of Social Security or other Federal benefits.

				

